Citation Nr: 0639373	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  96-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for stress fracture of 
the dorsum of the right foot.  

3.  Entitlement to an increased rating for residuals of 
bilateral heel contusions, currently rated as noncompensably 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Office (RO) in St. 
Paul, Minnesota.  

The veteran's case was remanded to the RO for additional 
development in August 2003 and in December 2005.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain with L1 wedging 
originated in service.

2.  The veteran does not have residuals of a stress fracture 
of the dorsum of the right foot; radiographic evidence has 
revealed a normal right foot.

3.  The veteran's service-connected bilateral heel contusions 
do not result in any functional impairment and are not 
manifested by pain.


CONCLUSIONS OF LAW

1.  The veteran has chronic lumbosacral strain with L1 
wedging that is the result of injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The veteran does not have residuals of a stress fracture 
of the dorsum of the right foot that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  An increased rating for bilateral heel contusions is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.655, 4.1, 4.7, 4.20, 4.71a (Diagnostic Codes 
5277, 5284) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records (SMRs) reveal that the veteran was 
brought in by ambulance after he fell on his back while 
jumping on an obstacle course.  He was noted to have 
tenderness of the lumbar area with limited flexion.  The 
veteran was seen for bilateral heel pain and right ankle pain 
on several occasions.  X-rays obtained in January 1965 
revealed a stress fracture of the left os calcis.  The right 
os calcis was noted to be within normal limits.  X-rays of 
the right ankle obtained in August 1967 were noted to be 
negative.  The veteran continued to have complaints of right 
ankle and foot pain in November and December 1967.  In 
January 1968 the veteran was evaluated for complaints of pain 
over the peroneal tendons on the dorsum of the right ankle.  
Repeated x-rays were noted to have been negative.  The 
examiner noted that the examination failed to reveal any 
abnormal findings of the right ankle and the etiology of the 
pain was unknown.  Questionable chronic tendonitis was noted 
and no bone problems were found.  The veteran's June 1969 
separation examination was negative for any reference to 
disabilities of the feet or spine.  

The veteran was afforded a VA examination in September 1969.  
Physical examination of the feet revealed normal contour and 
arches.  The examiner noted that there were no points of 
pressure pain.  Range of motion of the ankles, hind foot, and 
forefoot were normal.  Circulation and strength were noted to 
be normal.  

Outpatient treatment reports from VA dated from September 
1994 to December 1996 were associated with the claims file.  
The veteran reported a plantar wart of the left foot at a 
consultation in January 1994.  The veteran reported low back 
pain in September and October 1994.  X-rays of the 
lumbosacral spine obtained in September 1994 revealed 
degenerative changes in the T12-L1 region with no evidence of 
any significant disc space narrowing, malalignment, 
spondylolisthesis, or spondylolysis.  The veteran was 
prescribed a heel lift for his left shoe and LowDye taping to 
the right foot in November 1994.  X-rays of the feet and 
ankles were obtained by VA in November 1994.  The examiner 
reported that there was no evidence of fracture involving the 
feet or ankles.  Small posterior calcaneal spurs were 
identified bilaterally.  At another appointment in November 
1994 the veteran refused to have a bandage on his foot 
changed and would not discuss his condition with the 
examiner.  The veteran reported problems with his foot and 
ankle in December 1994.  The veteran was to be fitted with 
orthotics in December 1994 but he declined to be casted 
because his feet were sensitive.  A military history note 
dated in May 1995 shows that the veteran had heel contusions 
and a stress fracture due to boots while in service.  The 
veteran reported that his back and feet hurt in June 1995.  

The veteran was afforded a VA examination in March 1995.  X-
rays were not obtained but the examiner noted that x-rays of 
the veteran's feet were obtained by VA in November 1994 and 
x-rays of his back were obtained in December 1994.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the lumbar spine, minimal degenerative joint 
disease of the feet, and painful right foot, status-post 
stress fracture and chronic tendonitis.  

The veteran was afforded a second VA examination in March 
1995.  The examiner diagnosed the veteran with status-post 
bilateral os calcis with no residuals and degenerative joint 
disease of the lumbar spine.  An addendum to the report was 
included.  The examiner reported that the veteran's heels 
were within normal limits.  The veteran had no tenderness and 
he easily walked on his heels.  The examiner stated that the 
veteran had low plantar arches and a podiatrist had 
recommended orthotics.

Associated with the claims file are private treatment reports 
from Maricopa Medical Center dated from February 1994 to May 
1995.  The veteran was seen for a lesion on his left heel in 
May 1995.  The examiner reported that the veteran had a 
blister which he opened and then removed the skin leaving a 
painful open wound.  

The veteran was afforded a VA examination in January 1997.  
The veteran reported that he had not had recent heel pain and 
he was able to hop on either foot, heel and toe walk, and 
squat and rise.  He reported tenderness of both feet.  The 
metatarsal area on the dorsa of both feet was tender to deep 
palpation but his feet were otherwise normal on examination.  
The examiner diagnosed the veteran with degenerative joint 
disease of the lumbar spine, degenerative joint disease of 
the feet, and residual stress fracture of the dorsum of the 
right foot which the examiner noted was more to the right 
ankle than the foot.  X-rays of the right ankle and lumbar 
spine were obtained.  X-rays of the spine revealed a 
compression fracture at L1 and possibly T12.  X-rays of the 
right ankle revealed no significant calcaneal spurs present 
but there was an early posterior spur forming on the right 
calcaneus.  

Social Security Administration (SSA) records were associated 
with the claims file.  The veteran was granted benefits in 
February 1997 for psychiatric disability and back pain.  
Medical records from SSA included some duplicate copies of 
private and VA treatment records as well as several 
psychological examinations.  P. Drinkwater, M.D., examined 
the veteran in April 1995 and diagnosed him with decreased 
motion of the lumbosacral spine.  

The veteran was scheduled for a VA examination in July 2001 
for examination of his feet and spine.  The veteran failed to 
report for the examinations without good cause.

The veteran was afforded a VA examination in June 2003.  The 
veteran reported constant discomfort of the lumbosacral 
spine, no pain in his heels, and occasional pain in his right 
foot.  The examiner reported that the veteran injured his 
back in a fall during basic training.  The examiner diagnosed 
the veteran with traumatic injury to the lumbosacral spine 
with chronic strain and anterior wedging of L1.  The examiner 
said there was virtually no callus on the surface of the 
veteran's feet.  X-rays revealed normal feet.  The examiner 
reported that both of the veteran's heels gave the veteran 
essentially no problem.  He diagnosed the veteran with 
traumatic bilateral heal contusions with stress fracture of 
the left os calcaneus with no residuals.  The examiner 
included a discussion that it was possible that the veteran 
had bilateral heel stress fractures in service even though x-
rays were negative at that time.  He said the heels may have 
contributed to right ankle pain and could have greatly 
affected the veteran's back especially after the veteran fell 
and injured his back.  

The veteran was informed in November 2004 that he was 
scheduled for another VA examination.  The veteran again 
failed to report for the examination in December 2004.  The 
RO informed the veteran in a January 2005 letter that he 
failed to report for the examination and that his claim could 
be denied.  The veteran submitted a statement in February 
2005 in which he stated that he did not attend the VA 
examination because his health was poor.  He stated that he 
did not see the purpose of a VA examination and he concluded 
that another examination would not add anything to his claim.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Back Disability

After a review of the evidence of record, the Board finds 
that service connection for chronic lumbosacral strain with 
L1 wedging is warranted.  In reaching this conclusion, the 
Board notes that the veteran's SMRs document that the veteran 
injured his back in a fall in service.  Post-service medical 
records reveal complaints of lower back pain.  The opinion 
rendered by the June 2003 VA examiner includes a discussion 
of the veteran's fall in service and his current diagnosis, 
which was noted to be traumatic injury to the lumbosacral 
spine with chronic strain and anterior wedging of L1.  
Furthermore, the examiner discussed the fact that the veteran 
had a traumatic injury to his back in service and he noted 
that the veteran's bilateral heel disability could have 
greatly affected his back especially after the fall in 
service.  The June 2003 diagnosis itself strongly suggests 
that the cause of the current disability was an injury, which 
injury appears from the history reported by the examiner to 
have occurred in service.  The Board therefore concludes that 
the evidence supportive of the veteran's claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is warranted for the veteran's currently diagnosed 
chronic lumbosacral strain with L1 wedging. 



Stress Fracture of the Right Foot

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of current diagnosis of residuals of a stress 
fracture of the dorsum of the right foot.  Without medical 
evidence of a current disability, the analysis ends, and the 
claim must be denied.  The veteran's SMRs are negative for 
any treatment for or a diagnosis of a fracture of the right 
foot.  The SMRs document complaints regarding right ankle 
pain.  X-rays of the right ankle and foot obtained in service 
were negative for any findings.  Similarly, the VA outpatient 
treatment records associated with the claim file are silent 
for any reference to a diagnosis of or treatment for a right 
foot disability.  X-rays of the feet and ankles obtained by 
VA in November 1994 revealed no evidence of fracture 
involving the feet or ankles.  The June 2003 VA examiner 
reported that x-rays revealed normal feet.  Additionally, the 
veteran has not submitted any other evidence to indicate that 
he has been treated for residuals of a fracture of the dorsum 
of the right foot or has been diagnosed with such a right 
foot disability at any time since service.  Absent a current 
diagnosis, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The veteran was granted service connection for bilateral heel 
contusions in October 1969 and assigned a noncompensable 
rating effective from June 25, 1969.

The veteran contends that he is entitled to an increased 
rating for his service-connected bilateral heel contusions.

The veteran's bilateral heel contusions were originally rated 
as noncompensably disabling under Diagnostic Code 5277 in 
October 1969.  Diagnostic Code 5277 provides for compensation 
for bilateral weak foot, a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation, and weakness.  The 
minimum rating is 10 percent and higher evaluations should be 
made with reference to other diagnostic codes.  38 C.F.R. § 
4.71a, Diagnostic Code 5277.  The veteran was noted to be 
asymptomatic at the time he was granted a noncompensable 
rating in 1969.  This rating was continued by the 1997 rating 
decision, presumably because the veteran did not have the 
"symptomatic condition" required.  In other words, he did 
not have characteristic atrophy, disturbed circulation, or 
weakness, and the RO determined that he therefore did not 
meet the criteria for the minimum rating.

Injuries to the feet with moderate disability would warrant a 
10 percent evaluation, with moderately severe disability 
would warrant a 20 percent evaluation, and with severe 
disability would warrant a 30 percent evaluation.  With 
actual loss of use of the foot, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The Board notes that the veteran was scheduled for two VA 
examinations for which he failed to appear.  When an 
examination is required to grant the benefit sought, and a 
claimant fails to report for the examination scheduled in 
conjunction with an original compensation claim, and does so 
without good cause, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2006).  The RO notified the veteran of the examinations.  
The RO wrote to the veteran in January 2005 and notified him 
that he had failed to appear for the examination scheduled in 
December 2004 and that he should provide a statement 
indicating whether or not he was willing to report for a 
rescheduled examination.  He was informed that his failure to 
report for the examination could result in an adverse 
decision in his appeal.  The veteran responded to the letter 
in February 2005 and indicated that he did not think that 
another examination would add anything to his claim and that 
there was no point in attending an examination.  
Consequently, it may not be said that the veteran had good 
cause for his failure to report.

The available medical record show that the veteran's heels 
were within normal limits at the time of his VA examination 
in March 1995.  The veteran had no heel pain and he was able 
to hop on either foot, heel and toe walk, and squat and rise 
at the time of his January 1997 VA examination.  He reported 
tenderness of both feet.  The metatarsal area on the dorsa of 
both feet was tender to deep palpation but his feet were 
otherwise normal on examination.  There were no significant 
calcaneal spurs present but there was an early posterior spur 
forming on the right calcaneus.  The examiner said the 
veteran had degenerative joint disease of the feet.  At the 
time of the June 2003 VA examination the veteran reported no 
pain in his heels.  The examiner said there was virtually no 
callus on the surface of the veteran's feet.  X-rays revealed 
normal feet.  The examiner reported that both of the 
veteran's heels gave the veteran essentially no problem.  He 
diagnosed the veteran with traumatic bilateral heal 
contusions with stress fracture of the left os calcaneus with 
no residual.  

The competent medical evidence of record does not provide a 
basis for concluding that the veteran's disability is 
"moderate," under the criteria for Diagnostic Code 5284.  
The veteran reported that his feet hurt in June 1995.  
However, at all of his VA examinations he denied pain and the 
veteran was noted to have essentially no problems with his 
heels.  At the most recent examination, in June 2003, x-rays 
revealed normal feet.  The examiner said the veteran had no 
residuals from his bilateral heel contusions and that the 
veteran's heels essentially gave the veteran no problem.  The 
examination scheduled for December 2004 was consequently 
necessary to help establish the benefit sought.  Given that 
such evidentiary development was required, and because the 
veteran failed to report for the examination without good 
cause shown, the claim for increase must be denied.  (The 
veteran was notified of this possibility in a letter dated in 
January 2005.)

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The Board notes that the veteran filed his claims in January 
1995, prior to enactment of the VCAA.  The RO notified the 
veteran of the evidence/information required to substantiate 
his claim for an increased rating in February 2004.  He was 
advised to submit evidence to show that his service-connected 
disability had worsened.  The RO also informed the veteran of 
the elements to satisfy in order to establish service 
connection for a back disability and a right foot disability.  
He was advised that he should identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in the May 2006 supplemental statement of the 
case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No 
such issue is currently before the Board.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, 
private treatment reports, and SSA disability records.  The 
veteran was afforded several VA examinations.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his contention that service connection and an 
increased rating should be granted.  The veteran was 
scheduled for VA examinations in July 2001 and December 2004 
for which he failed to report.  As noted above, the 
provisions of 38 C.F.R. § 3.655 require that the Board 
proceed with the adjudication.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) 
(2006).


ORDER

Service connection for lumbosacral strain with L1 wedging is 
granted.

Entitlement to service connection for stress fracture of the 
dorsum of the right foot is denied.  

Entitlement to an increased rating for residuals of bilateral 
heel contusions, currently rated as noncompensably disabling, 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


